Citation Nr: 1007818	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-27 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a claimed 
bilateral knee disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to May 1970 
and November 1990 to May 1991.  He also had extensive service 
in the Reserve.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the RO.  

A hearing was held at the RO before a Hearing Officer in 
April 2007 and before the undersigned Veterans Law Judge 
(VLJ) in April 2008 in Washington D.C.  

The Board remanded the matter for additional development in 
October 2008.  

The reopened claim of service connection for a left knee 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In April 2000, the RO issued a rating decision denying 
service connection for bilateral knee condition; the Veteran 
did not timely appeal from that decision.  

2.  The evidence associated with the claims file subsequent 
to the April 2000 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral knee condition.  

3.  The currently demonstrated right knee degenerative 
changes are shown as likely as not to be due to a pattern of 
recurrent trauma sustained in connection with the Veteran's 
periods of active duty that included service in the Republic 
of Vietnam and the Persian Gulf War and his lengthy service 
in the Reserve.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the April 2000 
rating decision is new and material to reopen the claim of 
service connection for bilateral knee condition, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
right knee disability manifested by degenerative changes is 
due to injury that was incurred in active service or periods 
of inactive or active duty for training.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

If the Board finds that new and material evidence is not 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  INACDUTRA is 
generally Reserve duty other than full-time duty.  38 C.F.R. 
§ 3.6(d).  

The RO denied service connection for a bilateral knee 
condition in an April 2000 rating decision, finding that 
there was no evidence of a chronic knee condition in service, 
nor was there any evidence relating a current knee condition 
to active duty service.  

The evidence received after the April 2000 rating decision 
includes an April 2009 medical opinion and lay testimony at 
the April 2008 Board hearing.  Because this evidence is new 
and material, the claim is reopened.  


Merits of Service Connection Claim

The Veteran originally claimed that, due to the marching and 
running required for military training, he developed a 
bilateral knee disorder.  In the alternative, he now claims 
that the bilateral knee condition is related to his service-
connected left ankle disability.  

Here, there are notations in the service treatment records 
indicating problems with the knees.  For example, on the 
April 1974 annual examination report, the Veteran complained 
of "bad leg joints due to fall."  

The examiner's evaluation noted locked knees, swollen joints, 
bilateral.  The examiner also wrote "NCD," which means 
"not considered disabling" or "not considered 
disqualifying."  

The Veteran underwent a VA examination for the knees in June 
2007.  The examiner diagnosed bilateral chronic knee sprain.  
He opined that the Veteran did not have a current knee 
condition related to his complaints of stiff knees, sore 
joints, and swelling in service in 1969.  

Dr. Z. submitted a medical opinion in April 2009.  He first 
noted that the Veteran consulted him recently regarding 
chronic knee and ankle pain.  Also, he had seen the Veteran 
several years ago when performing military physical 
examinations.  

Dr. Z. opined that the Veteran had chronic degenerative 
arthritis of the right knee and left ankle, initiated by 
acute injury while on military service and aggravated by 
subsequent required physical activity in the performance of 
his duties.  

Pursuant to the Board's remand, the June 2007 VA examiner 
submitted an addendum in August 2009.  He opined that it was 
less likely than not that the current bilateral knee 
disability was caused or aggravated by the service-connected 
left ankle disability.  His rationale was that he found no 
evidence of the Veteran having had prolonged immobilization 
or surgery performed on the ankle.   

In reviewing the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the right knee 
degenerative changes as likely as not are due recurrent and 
prolonged injury in connection with his extended service.  

Significantly, when the Veteran underwent surgery in 1993, he 
reported running three miles a day until he experienced the 
spontaneous onset of right knee swelling.  This was shortly 
after returning from his deployment in the Persian Gulf War 
and would be consistent with the Veteran's assertions of 
having performed extensive physical training including a 
daily running regime in order to meet fitness standards 
required by his lengthy service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the right knee degenerative changes is 
warranted.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in December 2006 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, earlier notice provided in October 2005 
addressed the specific information and evidence necessary to 
reopen the claims for service connection for a bilateral knee 
condition, and adequately informed him of the specific basis 
for the prior denial of his claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

In sum, there is no showing of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

New and material evidence having been received to reopen the 
claim of service connection for bilateral knee condition, the 
appeal to this extent is allowed.  

Service connection for right knee degenerative changes is 
granted.  




REMAND

Given the favorable action taken hereinabove, the Board finds 
that additional development of the record is required in 
order to ascertain the nature and likely etiology of the 
claimed left knee disorder.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed left knee 
condition.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA.   

3.  The RO then should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed left knee disorder.  The 
Veteran's VA claims folder must be made 
available to the examiner.   

The examiner should elicit from the 
Veteran and record a complete clinical 
history referable to the claimed left 
knee disorder. The examiner in this 
regard should identify a current 
diagnosis as to any demonstrated left 
knee condition.  Then, based on his/her 
review of the case, the  examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
left knee disability is due to an injury 
or other event of the Veteran's extended 
service or is caused or aggravated by his 
service-connected right knee or left 
ankle disability.  The examiner should 
provide a complete rationale for any 
opinion provided  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be furnished to the Veteran or any 
designated representative and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals    


 Department of Veterans Affairs


